Citation Nr: 1608522	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a November 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was originally denied in a March 1963 rating decision on the basis that there was no current medical evidence of any such disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  

2.  Evidence received since the March 1963 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, the absence of which was the basis of the previous denial.

3.  The Veteran has been diagnosed with PTSD by a VA psychologist based on an in-service stressor involving fear of hostile terrorist activity consistent with the circumstances of his service.
CONCLUSIONS OF LAW

1.  The RO's March 1963 decision that denied the claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the March 1963 decision is new and material and sufficient to reopen the claim of service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claim of service connection for a psychiatric disability and as the Board is granting the underlying claim, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Petition to Reopen

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
In this case, the RO initially denied the Veteran's claim of service connection for a psychiatric disability, claimed as a nervous disorder, in a March 1963 rating decision.  In denying the claim, the RO noted that the Veteran had been diagnosed with a passive personality disorder in service, but that current VA examination failed to show any evidence of a psychiatric disability.  The Veteran was notified of the RO's March 1963 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the March 1963 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the March 1963 denial includes a November 2009 psychological examination report from W.E. Eyring III, Psy.D. and VA treatment records (including a September 2011 VA mental health consultation note).  These records reveal that the Veteran has been diagnosed as having PTSD.  In light of the fact that the Veteran has reported psychiatric stressors in service and there is medical evidence that his current PTSD is related to the in-service stressors, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current psychiatric disability related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.

III. Service Connection

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The September 2011 VA mental health consultation note reveals that the Veteran has been diagnosed as having PTSD.  This treatment record is signed by a VA licensed psychologist.  Thus, current PTSD has been demonstrated.

The Veteran has reported that his PTSD is due, at least in part, to an incident that occurred in service while he was stationed in Morocco in December 1961.  He has reported that was performing guard duty alone in a small shack one night when approximately 10 Moroccans were running around outside the shack while holding machetes.  He was in fear of being attacked and killed and he spent the night with his gun pointed at the door of the shack.  He did not receive any assistance, despite his requests for backup.  Subsequent August 1962 service treatment records document the Veteran's treatment for anxiety and fear of weapons.

The September 2011 VA mental health consultation note establishes a link between the Veteran's PTSD and the reported in-service stressor in that the PTSD diagnosis was partially based on that stressor.  Also, the VA psychologist who conducted the evaluation concluded that the Veteran presented "with symptoms of PTSD related to his military experiences."   

Moreover, service personnel records confirm that the Veteran served as a base policeman in Morocco beginning in December 1961, and his alleged stressor is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  In light of this fact and the fact that he has been diagnosed by a VA psychologist as having PTSD based upon an in-service stressor related to his fear of hostile terrorist activity, the Board finds that the criteria for service connection for PTSD are met and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§ 3.304(f)(3).

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a psychiatric disability is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


